Title: To Thomas Jefferson from Joseph Anderson, 6 March 1801
From: Anderson, Joseph
To: Jefferson, Thomas



Sir,
George Town 6th March 1801

Having been inform’d that Allen McLane Collector of the Port of Wilmington, in the State of Delaware intends resigning his office—I have been requested to mention Major Peter Jaquet of the County of New Castle—as a Candidate for that appointment—he Served as an Officer in the Delaware Regiment, through the whole Revolutionary War—Supported a fair Character, and has never appostatized from his former principles—Other recommendations will no doubt be offer’d to the President in favour of Mr. Jaquet. I am with Sentiments of very great Respect your mo obt Servt

Jos: Anderson

